UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1208


ANTHONY LONNIE FORBES,

                    Plaintiff - Appellant,

             v.

SEAWORLD ENTERTAINMENT, INC.; THE BLACKSTONE GROUP, L.P.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:19-cv-00056-MSD-LRL)


Submitted: July 20, 2020                                          Decided: August 18, 2020


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Lonnie Forbes, Appellant Pro Se. Jimmy F. Robinson, Jr., Scott Andrew Siegner,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Lonnie Forbes appeals the district court’s order dismissing his complaint

and denying his motions for sanctions. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Forbes v.

SeaWorld Parks & Entm’t, No. 4:19-cv-00056-MSD-LRL (E.D. Va. Feb. 14, 2020). We

deny Forbes’ motions for injunctive relief and sanctions. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2